DETAILED ACTION
Applicant’s arguments, see pages 15-17, filed 15th January 2021, with respect to claims 1-31 have been fully considered and are persuasive.  The 101 rejection of claims 1-31 has been withdrawn. 
 
Claims 1-31 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-19, Wang fails to teach or suggest the claimed invention as a whole, in particular, the step of creating a representation of each data element of the plurality of data elements, wherein the representation is a format that is allows data elements to be compared with each other. Thus, the claims are allowed. 

Regarding claims 20-31, Wang fails to teach or suggest the claimed invention as a whole, in particular, the processor is configured to create a representation of each data element of the plurality of data elements, wherein the representation is a format that is allows data elements to be compared with each other. Thus, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809